DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 5/25/2022. Claims 1-43 and 46-50 are currently pending. Claims 44-45 have been previously canceled. Claims 1, 10, 23, and 33 have been amended.

Allowable Subject Matter
Claims 1-43 and 46-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Lancaster (US 2015/0197360 A1), discloses a method of wrapping a load comprising generating relative rotation between the packaging material dispenser and the load about a center of rotation, sensing a rate of packaging material exiting the packaging material dispenser; and controlling a dispense rate of the packaging material dispenser based in part on a geometric relationship between the dispenser and a calculated location of at least one corner of the load, and further based in part on the sensed rate of packaging material exiting the dispenser. However, Lancaster does not disclose that the calculated location of the at least one corner is calculated independent of the sensed rate of packaging material. Regarding claim 33, Lancaster does not disclose that a curve based in part upon a dimension of the load is generated independent of the sensed rate of packaging material exiting the dispenser. In addition to Lancaster, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/9/2022